Opinion.
Campbell, C. J.:
The petition of the appellee should have been dismissed. It presented no reason for not having propounded the claim for taxes paid sooner. The petitioner delayed making his claim until the land was sold and the sale was reported to and confirmed by the court, and then for the first time presented his demand, without suggesting any reason for not having made it or given notive of it at an earlier stage of the proceedings. It is not improbable that his previous silence exerted an influence on the conduct of others with reference to the sale, and it would be improper now to allow him to set up a claim which might have been made by him when summoned to answer the bill. We are not disposed to limit the power of the court having control of a fund to so deal with it as to secure the rights of all persons with respect to it, but insist that one summoned to answer a suit shall make a timely presentation of any demand he has with respect to the subject matter of the suit, and shall not withhold it unduly, and then secure its recognition without any excuse for his delay.
We reverse the decree, allowing the petition of the appellee, and dismiss his petition.